      -:-;.-· .;:n~'
                 =-___:.:=====::;,
    • (.j1w~         i'    Case 1:18-cv-04047-LAK Document 63 Filed 11/05/18 Page 1 of 1
    :,cnh;,,1ENT           Case 1:18 v-04047-LAK Document 62-3 Filed 11/04/18 Page 2 of 2
•   IELEC'fRONICALLY FILED
      DOC#:__                _.,,,,--,
      DATE FILED:

                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                                                 NOV .. 5 2018

                                                                                        JUDGE KAPLAN'S CHAMBERS

                 In re:
                                                                                CIVIL ACTION NO.: 18 CV 4047
                 SKAT Tax Refund Scheme Litigation
                                                                                ORDER FOR ADMISSION PRO
                                                                                HACVICE




                        IT IS HEREBY ORDERED that the amended motion for admission pro hac vice of Sheldon

               S. Toll, Esquire is granted.

                        Applicant has declared that he is a member in good standing of the bar of the Supreme Court

               of Michigan and that his contact information is as follows:

                                   Sheldon S. Toll
                                   Sheldon S. Toll PLLC
                                   29580 Northwestern Hwy., Ste. 1000
                                   Southfield, MI 48034
                                   Tel. (248) 797-9111
                                   Fax (248) 479-0604
                                   sst@lawtoll.com

                        IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hae Vice in the above-

               captioned case in the United States District Court for the Southern District of New York. All

               attorneys appearing before this Court are subject to the Local Rules of this Court, including the Rules

               governing discipline of attorneys.

               Dated:           'lf      {(/i <(                                   ,/
                                                                                 ~    United States District Judge
